Roberts, Chief Justice.
Was the defendant a domestic servant by being hired for an hour to carry wood from the street to the back yard, he having to pass in carrying it through a house, from which, while passing through, he stole some cakes and money, is the only question in this case.
*
We think that did not make him a domestic servant in the contemplation of the law, which relieves a person on that account from the increased penalty imposed on stealing from a house, which subject has been considered and discussed at this term more fully than is required in this case in the case of Wakefield v. The State.
Judgment affirmed.
Aeeirmed.